IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


                  ANTWON COOK v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for McMinn County
                   Nos. 04027 and 04025    Amy F. Reedy, Judge


                 No. E2014-00291-CCA-R3-ECN - Filed June 23, 2014




The pro se petitioner, Antwon Cook, appeals as of right from the McMinn County Criminal
Court’s order denying his petition for writ of error coram nobis. The State has filed a motion
requesting that this court affirm the trial court’s denial of relief pursuant to Rule 20 of the
Rules of the Tennessee Court of Criminal Appeals. Following our review, we conclude that
the State’s motion is well-taken and affirm the judgment of the McMinn County Criminal
Court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
             Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

N ORMA M CG EE O GLE, J., delivered the opinion of the Court, in which J AMES C URWOOD
W ITT, J R., and D. K ELLY T HOMAS, J R., JJ., joined.

Antwon Cook, Lewisburg, Pennsylvania, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General, for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

        The record reflects that, on March 10, 2006, the petitioner pleaded guilty in the
McMinn County Criminal Court to one count each of carjacking and felony evading arrest
and received a sentence of eight years’ confinement. On December 3, 2013, the petitioner
filed a petition for writ of error coram nobis alleging that his guilty plea was involuntary and
the result of the denial of counsel at the hearing and that the sentences imposed were to be
served concurrently to previously imposed state and federal sentences. On January 17, 2014,
the trial court summarily dismissed the petition for failure to raise a claim of coram nobis
relief. The petitioner filed a timely notice of appeal

        The writ of error coram nobis, which originated in common law five centuries ago,
“‘allowed a trial court to reopen and correct its judgment upon discovery of a substantial
factual error not appearing in the record which, if known at the time of judgment, would have
prevented the judgment from being pronounced.’” State v. Wlodarz, 361 S.W.3d 490, 496-97
(Tenn. 2012) (quoting State v. Mixon, 983 S.W.2d 661, 666-67 (Tenn. 1999)). The writ, as
first codified in Tennessee in 1858, was applicable to civil cases. Id. at 498. In 1955, a
statutory version of the writ of error coram nobis was enacted, making the writ also
applicable to criminal proceedings. Id. In general, the writ “is an extraordinary procedural
remedy . . . [that] fills only a slight gap into which few cases fall.” Mixon, 983 S.W.2d at 672.

       Currently, the writ is codified in Tennessee Code Annotated section 40-26-105:

       The relief obtainable by this proceeding shall be confined to errors dehors the
       record and to matters that were not or could not have been litigated on the trial
       of the case, on a motion for a new trial, on appeal in the nature of a writ of
       error, on writ of error, or in a habeas corpus proceeding. Upon a showing by
       the defendant that the defendant was without fault in failing to present certain
       evidence at the proper time, a writ of error coram nobis will lie for
       subsequently or newly discovered evidence relating to matters which were
       litigated at the trial if the judge determines that such evidence may have
       resulted in a different judgment, had it been presented at the trial.

Our supreme court has held that a conviction pursuant to a guilty plea falls within a broad
interpretation of a “trial” for the purposes of the aforementioned statute. Wlodarz, 361
S.W.3d at 503.

       Our supreme court outlined the procedure that a trial court considering a petition for
a writ of error coram nobis is to follow:

       [T]he trial judge must first consider the newly discovered evidence and be
       “reasonably well satisfied” with its veracity. If the defendant is “without fault”
       in the sense that the exercise of reasonable diligence would not have led to a
       timely discovery of the new information, the trial judge must then consider
       both the evidence at trial and that offered at the coram nobis proceeding in
       order to determine whether the new evidence may have led to a different result.

State v. Vasques, 221 S.W.3d 514, 527 (Tenn.2007). In determining whether the new
information may have led to a different result, the question before the court is “‘whether a

                                               -2-
reasonable basis exists for concluding that had the evidence been presented at trial, the result
of the proceedings might have been different.’” Id. (quoting State v. Roberto Vasques, No.
M2004–00166–CCA–R3–CD, 2005 WL 2477530, at * 13 (Tenn. Crim. App. at Nashville,
Oct. 7, 2005)). Generally, a decision whether to grant a writ of error coram nobis rests within
the sound discretion of the trial court. Id.

        A writ of error coram nobis must be filed within one year after the judgment becomes
final in the trial court. Tenn. Code Ann. § 27-7-103. Clearly, the instant petition was filed
well beyond the one-year statute of limitations. The petitioner failed to allege any basis for
due process tolling. Furthermore, as the trial court ruled, the allegations raised by the petition
did not present a colorable claim for coram nobis relief but, instead, raised allegations more
appropriate to a petition for post-conviction relief. Therefore, we conclude that the trial court
committed no abuse of discretion in denying the petition for writ of error coram nobis.

       Accordingly, we affirm the judgment of the McMinn County Criminal Court pursuant
to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.


                                                     _________________________________
                                                     NORMA MCGEE OGLE, JUDGE




                                               -3-